Citation Nr: 0633940	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-05 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The veteran served on active duty from October 1943 until 
June 1945.  He was wounded in action in November 1944.

In a June 2002 RO rating decision, the veteran was granted 
service connection for tinnitus, evaluated as 10 percent 
disabling. The veteran disagreed with the June 2002 rating 
decision and requested that the RO assign separate 10 percent 
disability ratings for each ear. The veteran's appeal was 
perfected by the timely submission of his substantive appeal 
(VA Form 9) in February 2003.

This matter was previously before the Board in September 
2004.  At that time the veteran's entitlement to an increased 
disability rating for service-connected tinnitus was denied.  
The veteran then sought review of the Board's decision before 
the United States Court of Appeals for Veterans Claims (the 
Court).  In June 2005, representatives of the veteran and the 
Secretary of Veterans Affairs (the Secretary) filed with the 
Court a Joint Motion to Remand and to Stay Further 
Proceedings (the Joint Motion).  On June 9, 2005, the Court 
issued an Order which granted the Joint Motion, vacated the 
Board's September 2004 decision and remanded the case to the 
Board, directing that the Board readjudicate the claim in 
light of the Court's decision in Smith v. Nicholson, 19 Vet. 
App. 63 (2005).  

However, the Secretary appealed the Court's decision in Smith 
to the United States Court of Appeals for the Federal 
Circuit.  Before the Board could readjudicate this claim as 
directed by the Court, the Federal Circuit in turn issued a 
decision, Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 19, 
2006), which in essence held that separate 10 percent ratings 
were not available for service-connected tinnitus.  

Prior to the issuance of the Federal Circuit's decision, the 
Secretary directed the Board to stay action on all appeals 
involving an increased rating for tinnitus pending the 
outcome of the Secretary's appeal.  Shortly after the Federal 
Circuit's decision, on July 10, 2006, the Secretary lifted 
the stay.  Accordingly, the Board may proceed to adjudicate 
the veteran's increased rating claim which has been remanded 
to it in light of the current state of the law.  

The Board notes in passing that the Court issued a stay of 
all increased rating claims for tinnitus on July 12, 2006 
"until the period for filing a petition of certiorari to the 
United States Supreme Court from the Federal Circuit's 
decision has passed or, if a petition is filed with the 
Supreme Court, until the Supreme Court has acted on the 
petition for certiorari, whichever period is longer."  The 
stay imposed by the Court affects only those cases listed in 
an addendum to the Court's Order.  The veteran's case is not 
among them.

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his 
representative in September 2006.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).

Issues not on appeal

Also in the June 2002 rating decision, the RO granted service 
connection for bilateral hearing loss. A noncompensable 
disability rating was assigned. The record does not indicate 
that the veteran has disagreed with that decision. That 
matter is therefore not in appellate status an will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

In October 2003, the RO received the veteran's claim of 
entitlement to an increased disability ratings for service-
connected scars, residuals of cold injuries of the upper 
extremities and residuals of cold injuries of the lower 
extremities, entitlement to special monthly compensation for 
housebound status or the need for aid and attendance, 
entitlement to an automobile adaptive equipment grant and 
entitlement to a non-service connected pension.  

In June 2004, the RO issued a decision which denied the 
veteran's claim of entitlement to an automobile adaptive 
equipment grant.  The veteran did not disagree with that 
decision and accordingly that matter is not in appellate 
status.    

The record further reflects that the RO has yet to issue a 
decision as to the veteran's claims of entitlement to an 
increased disability ratings for service-connected scars, 
residuals of cold injuries of the upper extremities and 
residuals of cold injuries of the lower extremities, 
entitlement to special monthly compensation for housebound 
status or the need for aid and attendance and entitlement to 
a non-service connected pension.  Accordingly, those issues 
are referred to the RO for appropriate action.  
  

FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2006); Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 19, 
2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will discuss certain 
preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence. Thereafter, the Board will discuss the 
issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.    

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 2-2004 held that under 38 U.S.C.A. 
§ 5103(a) VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus.  The pertinent facts in this case are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome.  The Board finds that 
no amount of additional evidentiary development would change 
the outcome of this case, and therefore the provisions of the 
VCAA are not applicable.   

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran specified in the February 2003 
substantive appeal that he did not want a hearing.  

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).

The results of the June 2002 VA hearing examination were 
interpreted by the RO to be a claim of entitlement to service 
connection for tinnitus.  Where, as here, a law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted VA to do otherwise and VA did 
so.  See VAOGCPREC 7-2003; see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
117 (1997). 

Therefore, both versions of the regulation are potentially 
applicable to his claim.  However, as will be explained in 
greater detail below, under all versions of the regulation, 
the maximum rating which is available for tinnitus is 10 
percent.  

Analysis

Initial Matter - the Court remand

In the June 9, 2005 Order based on a Joint Motion for Remand, 
the Court directed that the matter be readjudicated in light 
of Smith v. Nicholson, 19 Vet. App. 63 (2005).  As noted 
above, since that time, the Federal Circuit has issued a 
decision which expressly determined that separate disability 
ratings for bilateral tinnitus were not available under 
either current or revised Diagnostic Code 6260.  Therefore, 
Smith v. Nicholson, 19 Vet. App. 63 (2005) no longer reflects 
the current state of the law.  The Board's analysis, below, 
is based upon its perception of the current state of the law, 
as articulated by the federal Circuit as well as contained in 
VA regulations.  



Schedular rating

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, he 
contends that VA regulations permit the assignment of 
separate disability ratings for each ear, citing in 
particular 38 C.F.R. § 4.25.  See statements of the veteran's 
representative, dated March 14, 2003 and September 27, 2006.

The current version of Diagnostic Code 6260, effective June 
13, 2003, makes it clear that a single evaluation of 10 
percent for tinnitus will be assigned "whether the sound is 
perceived in one ear, both ears, or in the head."  That 
version has never been in dispute.  The Smith case revolved 
around the matter of whether the previous version of  
Diagnostic Code 6260 (which as indicated above is applicable 
to this veteran's appeal) allowed for separate 10 ratings for 
tinnitus in each ear.   

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  The Federal Circuit, however, recently reversed 
the Court's holding in Smith, concluding that the Court erred 
in not deferring to the VA's interpretation of Diagnostic 
Code 6260, which is that a veteran is entitled only to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 
No. 05-7168 (Fed. Cir. June 19, 2006); see also 38 U.S.C.A. 
§ 7252(b) (West 2002) [commanding that "the Court may not 
review the schedule of ratings for disabilities . . . or any 
action of the Secretary in adopting or revising the rating 
schedule"]; Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 
2004) [holding that the Secretary's discretion over the 
rating schedule is "insulated from judicial review," with 
one recognized exception limited to constitutional 
challenges].  

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The arguments of the veteran and his representative 
are inapposite to the Federal Circuit's holding.  As there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.

The veteran has been assigned a 10 percent disability rating 
for tinnitus effective as of the effective date of the grant 
of service connection, June 6, 2002.  As explained above, a 
rating in excess of 10 percent may not be granted for 
tinnitus regardless of the version of Diagnostic Code 6260 
employed.  Accordingly, the Board concludes that staged 
ratings are not for application in this case, as a rating in 
excess of 10 percent may not be granted for any portion of 
the appeal period.  

Additional comment

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected tinnitus 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b) (2006) [extraschedular rating criteria]. As noted 
elsewhere in this decision, his sole contention is that VA 
regulations allow for the assignment of separate 10 percent 
ratings for tinnitus.  Accordingly, in the absence of the 
matter being raised by the veteran or adjudicated by the RO, 
the Board will not address the veteran's entitlement to an 
extraschedular rating. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes that an 
exceptional or unusual disability picture is present which 
warranted consideration of an extraschedular rating by 
appropriate VA officials, he may raise this with the RO.

 
ORDER

Entitlement to an increased disability rating for tinnitus is 
denied.  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


